Exhibit (a)(6) FORMS OF ACKNOWLEDGEMENT OF RECEIPT OF LETTER OF TRANSMITTAL/WITHDRAWAL FORM ACKNOWLEDGEMENT OF LETTER OF TRANSMITTAL Voxware, Inc. (“Voxware”) has received your Letter of Transmittal dated , 2010, by which you elected to tender your Eligible Option(s) for exchange pursuant to the offer (the “Offer”) made by Voxware to exchange options as set forth in the Offer to Exchange Certain Outstanding Options with an Exercise Price per Share of $2.25 or Higher for New Options, dated January 20, 2010. Should you change your mind, you may withdraw your tendered Eligible Option(s) by completing and signing a Withdrawal Form and sending it before 11:59 p.m., Eastern Time, on February 25, 2010 (or any extended expiration of the Offer) to Voxware via (i) facsimile to facsimile number (609) 514-4103, (ii) overnight courier to Voxware, Inc., 300 American Metro Boulevard, Suite 155, Hamilton, New Jersey 08619, Attn: Monica Laszkowski or (iii) email to mlaszkowski@voxware.com.
